Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 July 14, 2014

The Court of Appeals hereby passes the following order:

A14A0063. LANDSTAR RANGER, INC. et al. v. FOSTER et al.

      On July 9, 2014, the parties apprised this Court that a compromise and
settlement in this case had been reached. The Appellees thereafter moved this Court
to dismiss the appeal, and the Appellants responded that they had no objection. Given
that all issues presented by this appeal are now moot, the instant appeal is hereby
ordered DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                        07/14/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.